Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed October 15, 2020 and November 19, 2020.
New claims 14 and 15 are acknowledged.  Claims 1 and 8 have been amended.
Claims 1 and 8-15 are pending in the instant application.
This application contains claims 12 and 13 drawn to an invention nonelected without traverse in the filed on November 21, 2018.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 1, 8-11, 14 and 15 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Nucleotide Sequence Disclosures
In the previous Office Action mailed July 16, 2020, it was noted that the present application failed to comply with the requirements of 37 C.F.R. § 1.821-1.825.  In Applicant’s response filed November 19, 2020, Applicants have amended the sequences 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In the previous Office Action mailed July 16, 2020, claims 8-11 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed October 15, 2020.

  
Claim Rejections - 35 USC § 103
In the previous Office Action mailed July 16, 2020, claims 1 and 8-11 were rejected under 35 U.S.C. 103 as being unpatentable over Hongping et al. (PLOS One, 2012 Vol. 7:e44206, pages 1-13) (submitted on the Information Disclosure Statement (IDS) filed November 21, 2018) in view of Matthew K. Knabel Dissertation (Johns Hopkins University, October, 2013) and further in view of Piotr Maczuga Dissertation (Leiden This rejection is withdrawn in view of Applicant’s Amendment to the claims filed October 15, 2020.


Double Patenting
In the previous Office Action mailed July 16, 2020, claim 1 was rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8-11 of U.S. Application 16/098,960. This rejection is withdrawn in view of Applicant’s Amendment to the claim 1 filed October 15, 2020.


******
In the previous Office Action mailed July 16, 2020, claim 1 was rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8-11 of U.S. Application 16/099,006. This rejection is withdrawn in view of Applicant’s Amendment to the claim 1 filed October 15, 2020.


Applicant’s Amendment filed October 15, 2020 necessitated the new grounds of rejection presented below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


s 1, 8-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hongping et al. (PLOS One, 2012 Vol. 7:e44206, pages 1-13) (submitted on the IDS filed November 21, 2018) in view of Invitrogen BLOCK-iTTM Pol II miRNA Expression Vector Kit, Version F, December 29, 2010), and further in view of Matthew K. Knabel Dissertation (Johns Hopkins University, October, 2013) (submitted on July 16, 2020).
The claims are drawn to a pharmaceutical preparation or an expression vector, characterized in that the preparation or expression vector comprises:

    PNG
    media_image1.png
    570
    812
    media_image1.png
    Greyscale
 
Hongping et al. teach an anti-miR-214 construct (miRZip-214) to knockdown miR-214 expression.  See pages 3 and 8 and Figure 6, for example.  It is noted that miRZip-214 encodes for a miRNA precursor, wherein the hairpins are rationally designed for asymmetry such that the upper strand of the hairpin does not contain the endogenous 
Hongping et al. do not teach a stem-loop structure sequence shown as SEQ ID NO:1 of the present invention.  Further, Hongping et al. do not teach wherein A1 is UGCUG; and A2 is CAGG or CAGGA.  Also, Hongping et al. do not necessarily teach expressing anti-miR-214-5p rather than anti-miR-214-3p.
It is noted that the present Specification teaches the construction and validation of the miRNA Vector by BLOCK-iTTM  Pol II miR RNAi expression vector cassette.  See 2.2.1 – Materials, for example.
Invitrogen teaches expression vectors for the expression of microRNA (miRNA) in mammalian cells under control of Pol II promoters.  Particularly, Invitrogen teaches designing single-stranded DNA oligonucleotides, and for the purpose of vector production, when designing the oligonucleotides encoding the pre-miRNA, consider that a pre-miRNA insert contains the following features (from 5’ to 3’ end):  5 nucleotides (TGCTG) (overhang) to clone the double-stranded oligonucleotide.  See page 15.  
Invitrogen teaches that reverse complement of the 21-nucleotide target sequence (mature miRNA sequence), and when transcribed, this is the core sequence that will target your gene of interest, and therefore needs to be antisense to the targeted mRNA. 
that regarding nucleotides 1-8 and 11-21 of the sense target sequence, nucleotides 9 and 10 are removed to form a short internal loop in the mature miRNA, which results in more efficient knockdown.  See the following diagram (diagram #1):
                                
    PNG
    media_image2.png
    97
    285
    media_image2.png
    Greyscale
 
Invitrogen teaches 19 nucleotides derived from miR-155 to form a terminal loop with an engineered Msc I site to aid in sequence analysis, wherein the stem-loop structure comprises SEQ ID NO:1 of the present invention.  See diagram #1.
Invitrogen also teach that A2 is CAGG or CAGGA.  See following diagram (diagram #2):

    PNG
    media_image3.png
    203
    583
    media_image3.png
    Greyscale

The Matthew Knabel Dissertation teaches inhibition of miR-214 expression.  More specifically, the Matthew Knabel Dissertation teaches miR-214-5p and not miR-214-3p is associated with an increase in stellate cell migration in hepatic cells.  See Figure 2-13, for example.  The Matthew Knabel Dissertation also teaches miR-214-3p is significantly upregulated after inhibition of miR-214-5p.  See Figure 2-14C, for example.  The Matthew Knabel Dissertation concludes with a model of miR-214-5p’s role in liver fibrosis (See in vivo model knocking out miR-214 in the liver would assess its protective function in liver fibrosis.  
In the experiments of the Matthew Knabel Dissertation, cells comprising anti-miR-214-5p or anti-miR-214-3p were transfected using Lipofectamine 2000 which represents a pharmaceutically acceptable carrier.    
Before the effective filing date of the claimed invention, the knockdown of miRNAs using vectors expressing miRNA hairpins to generate anti-miRs was well-known in the art.  Some of these vectors are designed such that one strand is preferentially expressed over the other.   
Before the effective filing date of the claimed invention, the prior art taught the desire to make and use specific anti-miR-214 expression vectors for the purpose of silencing miR-214 expression in cells and tissues.  
It would have been obvious to one of ordinary skill in the art to design an anti-miR-214 expression vector, wherein anti-miR-214-5p rather than anti-miR-214-3p is expressed using the teachings Hongping et al. and the teachings and motivation Matthew Knabel Dissertation. 
A person of ordinary skill in the art would have been motivated to design and use an anti-miR-214 expression vector, wherein anti-miR-214-5p rather than anti-miR-214-3p is expressed since the Matthew Knabel Dissertation taught miR-214-5p’s specific role in liver fibrosis.  
A person of ordinary skill in the art would have been motivated to have A1 be UGCUG and A2 be CAGG or CAGGA for the purpose of vector production and to successfully clone the double-stranded oligonucleotide according to Invitrogen.  A person results of more efficient knockdown as taught by Invitrogen.
A person of ordinary skill in the art would have expected success at designing an expression vector, characterized in that the expression vector contains a precursor sequence having a structure from the 5’ terminus to the 3’ terminus as shown in Formula I of the present invention since the knockdown of miRNAs using expression vectors was well-known in the art before the effective filing date of the claimed invention and it was routine to preferentially express anti-miR-214-5p over anti-miR-214-3p for the purpose of studying disease.  
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635